DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2022 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed 02/10/2022 has been entered. Claims 1, 6-10, 14-15, 17, and 21-22 are pending. Claims 2-5, 11-13, 16, 18-20, and 23 are canceled. Claims 8-9 stand withdrawn. Thus, claims 1, 6-7, 10, 14-15, 17, and 21-22 are examined on their merits below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 6-7, 10, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naarmann (WO 2007028803 A1, with citations below to an attached machine translation).
Regarding claim 1, Naarmann teaches an accumulator module (lithium polymer battery, Naarmann [0001] and Fig. 1), comprising: 
a housing (housing of plastic packaging material, Naarmann [0015]) with a cuboidal outer contour having six surfaces (rectangular prism/cuboidal batteries shown in Naarmann Fig. 1; described as flat cells in Naarmann [0013] and as square-connected flat cells with cuboidal dimensions given in [0014]), 
of which two oppositely situated surfaces function as front-side and rear-side alignment surfaces (surfaces at right and left in the “a”-direction of each of the three battery cells shown in Naarmann Fig. 1), two further, oppositely situated surfaces function as a base surface and as a cover surface (surfaces at bottom and top in the “b”-direction of each of the three battery cells shown in Naarmann Fig. 1), and the remaining surfaces function as lateral surfaces (surfaces at front and back in the “c”-direction of each of the three battery cells shown in Naarmann Fig. 1), 
wherein a first connection profile (box-shape bulge “A” in Naarmann [0015] and Fig. 1) is formed on the front-side alignment surface (right side in “a”-direction in Fig. 1) and a second connection profile (box-shape depression “V” in Naarmann [0015] and Fig. 1) is formed on the rear-side alignment surface (left side in “a” direction in Fig. 1); and 

    PNG
    media_image1.png
    443
    856
    media_image1.png
    Greyscale


one or more accumulator cells accommodated within the housing (Fig. 1 shows battery cells, Naarmann [0006, 0013-0014]; battery within housing discussed in Naarmann [0040]; properties of Fig. 1 cell discussed in [0044-0060]), 
wherein the accumulator module is electrically and mechanically combinable with another accumulator module (series connection via plugging batteries together to form larger storage device explained in Naarmann [0004]; corresponding bulge “A” and depression “V” for precise insertion per Naarmann [0014-0015]; up to 2000 individual plug-in batteries per Naarmann [0040]; examples of series connection of 10-100 battery cells given in Naarmann [0060]) 
that comprises a housing with two oppositely situated surfaces functioning as front-side and rear-side alignment surfaces respectively formed with a first connection profile and a second connection profile (18) similar to the housing of the accumulator module (same citations to structural components as listed above – Naarmann Fig. 1 shows three of the same battery modules, each having the instantly claimed features; thus, inclusive of “the accumulator module” and “another accumulator module”) 
by combining the first connection profile of the front-side alignment surface of the accumulator module with the second connection profile of the rear-side alignment surface of said another accumulator module (bulge “A” corresponds in dimensions to and is inserted/plugged into depression “V” to create series connection, Naarmann [0004, 0014, 0060] and Figs. 1 and 3), 
wherein a border line of the first and second connection profiles of the accumulator module corresponds to a border line of the accumulator module (“A” and “V” have square borders in “b” and “c” directions which correspond in a parallel manner to the square end-face profiles/cross-section of each square/flat battery cell package, Naarmann Fig. 1 and [0006, 0014-0015, 0045]), 
wherein the housing having the cuboidal outer contour has square front-side and rear-side alignment surfaces (square cross-section, Naarmann [0006, 0014], at left and right surfaces in “a” direction of Fig. 1), 
wherein the first connection profile of the square front-side alignment surface is a square elevation (bulge “A” is square/box-shaped with exemplary “d, e, f” dimensions 4x1x1 cm, Naarmann Fig. 1 and [0014, 0045]) and the second connection profile of the square rear-side alignment surface is a square recess (depression/indentation “V” is analogue of bulge for precise insertion/plug, Naarmann Fig. 1 and [0014, 0045]), 2Docket No.: 1365/203 Serial No.: 16/310,815
wherein the square recess of the second connection profile is a recess with respect to an enveloping surface of the respective accumulator module (recess “V” is enveloped by surrounding battery cell housing along “b” and “c” dimensions at left in Naarmann Fig. 1), 
wherein the square elevation of the first connection profile of the accumulator module is designed for form-fit engagement with the recess of the second connection profile of said another accumulator module (“A” precisely inserts into “V” for plug-in series connection, with dimensions being analogues of one another; Naarmann [0004, 0014, 0045]), 
wherein each alignment surface has a terminal (negative and positive poles at “A” and “V”, i.e. left and right surfaces in “a” direction of Fig. 1, per Naarmann [0014-0015]) for electroconductively contacting the accumulator module with the another accumulator module (battery modules connected in series by plugging “A” into “V” for additive voltage and thus electro-conduction when poles are combined and contacted, Naarmann [0004, 0014-0015, 0060] and Figs. 1 and 3), and 
wherein the terminals are situated symmetrically with respect to a central longitudinal axis of the accumulator module that extends centrally through the two alignment surfaces (axis in “a” direction centrally through point “V” and point “A” in Naarmann Fig. 1; square cross-section of “f” and “e” dimensions are central and parallel with that of “b” and “c” dimensions and are thus symmetrical as shown in Fig. 1 – centered therein per Naarmann [0014]).

    PNG
    media_image2.png
    445
    830
    media_image2.png
    Greyscale


Regarding claim 6, Naarmann teaches the limitations of claim 1 above and teaches the housing including the base surface, the cover surface, and the two lateral surfaces is a section of a train profile (Naarmann Figs. 1 and 3).
Regarding claim 7, Naarmann teaches the limitations of claim 1 above and teaches having a stacking profile in the base surface and/or the cover surface (two-dimensional unit produced via parallel coupling in addition to series coupling, can be plug-connected; Naarmann [0010, 0020] and Fig. 6)
Regarding claim 10, Naarmann teaches the limitations of claim 1 above and teaches an electrical device (energy storage device, solar modules; Naarmann [0004, 0014]) having at least one accumulator module according to Claim 1.

Regarding claim 17, Naarmann teaches a system of accumulator modules (configuration of lithium polymer batteries, Naarmann [0001], Figs. 1 and 3) comprising first and second accumulator modules (two of the batteries shown in Naarmann Fig. 1), each comprising: 
a housing (housing of plastic packaging material, Naarmann [0015]) with a cuboidal outer contour having six surfaces (rectangular prism/cuboidal batteries shown in Naarmann Fig. 1; described as flat cells in Naarmann [0013] and as square-connected flat cells with cuboidal dimensions given in [0014]), 
of which two oppositely situated surfaces function as front-side and rear-side alignment surfaces (surfaces at right and left in the “a”-direction of each of the three battery cells shown in Naarmann Fig. 1), two further, oppositely situated surfaces function as a base surface and as a cover surface (surfaces at bottom and top in the “b”-direction of each of the three battery cells shown in Naarmann Fig. 1), and the remaining surfaces function as lateral surfaces (surfaces at front and back in the “c”-direction of each of the three battery cells shown in Naarmann Fig. 1), 
wherein a first connection profile (box-shape bulge “A” in Naarmann [0015] and Fig. 1) is formed on the front-side alignment surface (right side in “a”-direction in Fig. 1) and a second connection profile (box-shape depression “V” in Naarmann [0015] and Fig. 1) is formed on the rear-side alignment surface (left side in “a” direction in Fig. 1); and 

    PNG
    media_image1.png
    443
    856
    media_image1.png
    Greyscale


one or more accumulator cells accommodated within the housing (Fig. 1 shows battery cells, Naarmann [0006, 0013-0014]; battery within housing discussed in Naarmann [0040]; properties of Fig. 1 cell discussed in [0044-0060]), 
wherein the accumulator module is electrically and mechanically combinable with another accumulator module (series connection via plugging batteries together to form larger storage device explained in Naarmann [0004]; corresponding bulge “A” and depression “V” for precise insertion per Naarmann [0014-0015]; up to 2000 individual plug-in batteries per Naarmann [0040]; examples of series connection of 10-100 battery cells given in Naarmann [0060]) 
that comprises a housing with two oppositely situated surfaces functioning as front-side and rear-side alignment surfaces respectively formed with a first connection profile and a second connection profile (18) similar to the housing of the accumulator module (same citations to structural components as listed above – Naarmann Fig. 1 shows three of the same battery modules, each having the instantly claimed features; thus, inclusive of “the accumulator module” and “another accumulator module”) 
by combining the first connection profile of the front-side alignment surface of the accumulator module with the second connection profile of the rear-side alignment surface of said another accumulator module (bulge “A” corresponds in dimensions to and is inserted/plugged into depression “V” to create series connection, Naarmann [0004, 0014, 0060] and Figs. 1 and 3), 
wherein a border line of the first and second connection profiles of the accumulator module corresponds to a border line of the accumulator module (“A” and “V” have square borders in “b” and “c” directions which correspond in a parallel manner to the square end-face profiles/cross-section of each square/flat battery cell package, Naarmann Fig. 1 and [0006, 0014-0015, 0045]), 
wherein the housing having the cuboidal outer contour has square front-side and rear-side alignment surfaces (square cross-section, Naarmann [0006, 0014], at left and right surfaces in “a” direction of Fig. 1), 
wherein the first connection profile of the square front-side alignment surface is a square elevation (bulge “A” is square/box-shaped with exemplary “d, e, f” dimensions 4x1x1 cm, Naarmann Fig. 1 and [0014, 0045]) and the second connection profile of the square rear-side alignment surface is a square recess (depression/indentation “V” is analogue of bulge for precise insertion/plug, Naarmann Fig. 1 and [0014, 0045]), 2Docket No.: 1365/203 Serial No.: 16/310,815
wherein the square recess of the second connection profile is a recess with respect to an enveloping surface of the respective accumulator module (recess “V” is enveloped by surrounding battery cell housing along “b” and “c” dimensions at left in Naarmann Fig. 1), 
wherein the square elevation of the first connection profile of the accumulator module is designed for form-fit engagement with the recess of the second connection profile of said another accumulator module (“A” precisely inserts into “V” for plug-in series connection, with dimensions being analogues of one another; Naarmann [0004, 0014, 0045]), 
wherein each alignment surface has a terminal (negative and positive poles at “A” and “V”, i.e. left and right surfaces in “a” direction of Fig. 1, per Naarmann [0014-0015]) for electroconductively contacting the accumulator module with the another accumulator module (battery modules connected in series by plugging “A” into “V” for additive voltage and thus electro-conduction when poles are combined and contacted, Naarmann [0004, 0014-0015, 0060] and Figs. 1 and 3), and 
wherein the terminals are situated symmetrically with respect to a central longitudinal axis of the accumulator module that extends centrally through the two alignment surfaces (axis in “a” direction centrally through point “V” and point “A” in Naarmann Fig. 1; square cross-section of “f” and “e” dimensions are central and parallel with that of “b” and “c” dimensions and are thus symmetrical as shown in Fig. 1).

    PNG
    media_image2.png
    445
    830
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naarmann as applied to claim 17 above, and further in view of Bessyo et al. (US 2012/0190225 A1).
Regarding claim 21, Naarmann teaches the limitations of claim 17 above but fails to teach wherein the first and second connection profiles are not electroconductively connected to the terminals (26, 28), and wherein the first and second connection profiles do not electroconductively connect each other.
Naarmann does teach that the negative and positive pole are integrated into bulge “A” and depression “V”, respectively, and only preferably on the flat sides thereof (Naarmann [0015]); thus, the Naarmann invention welcomes integrated poles/terminals which meet a skilled artisan’s desired design, so long as such is integrated into the bulge and depression and preferably on the flat sides (such as on the end-faces of “A” and “V” at right and left in Naarmann Fig. 1). Additionally, Naarmann requires that bulge “A” fits into depression “V” (each with their square outer connection profiles as noted and shown above) in a form-fit, plug-in analogue relationship (Naarmann [0004, 0014, 0045]).
Bessyo, which is analogous in the art of plug-in, form-fitting electroconductive connections (Bessyo Abstract), teaches a quadrangle-shaped plug receiving portion (receiving portion 24 of outlet 22, Bessyo [0021, 0041] and Fig. 10) having a square recessed connection profile (insertion groove 23 recessed from front surface of 22, Bessyo [0065, 0123-0124] and Figs. 2B and 10) corresponding to a plug (i.e., plug 2 with substantially square profile in Bessyo Figs. 4-6A) having an elevation connection profile (surrounding wall 54 of plug 2, Bessyo [0088, 0104, 0130] and Figs. 4-6A). Bessyo teaches in Figs. 2B, 4, and 10 and in [123-0124, 0130] that the shape of the plug and receiving portion can be change depended on desired voltage and end use in various electric devices. Bessyo [0104] and Fig. 6A teaches that the recess and elevation profiles serve as connection profiles. Bessyo [0063, 0084] teach that the plug receptacle/receiving portion as well as the plug body – including the recess profile and elevation profile, respectively – are made of resin material. Bessyo further teaches in [0019] and Figs. 4 and 10 that the plug contains pins inside the perimeter of the elevated connection profile and that the plug receptacle contains pin-inserting holes inside the perimeter of the recessed connection profile, and that the connection of these pins into their holes serve to supply power. Thus, from these teachings of Bessyo, the pins/holes (terminals) are electroconductive, while their surrounding connections profiles made of resin are insulative. Further, Bessyo [0124] teaches that such a plug structure can be used for various electric devices.
Per MPEP 2143 I D, applying a known technique to a known device ready for improvement to yield predictable results supports a conclusion of obviousness. A person having ordinary skill in the art would have found it obvious to modify the connection profiles taught by Naarmann to ensure that the connection profile recess and elevation portions at depression “V” and bulge “A” themselves were not conductive, but that only the terminals integrated at portions therein were electroconductive, as taught by Bessyo to be known in the art of electrical connections. A skilled artisan would expect such to improve the safety of the Naarmann battery connection by not exposing the electroconductive portions to the exterior thereof but instead surrounding such with insulative material as taught possibly by Bessyo.
Thereby, claim 21 is rendered obvious.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naarmann as applied to claim 17 above, and further in view of Jansen et al. (US 2014/0199574 A1).
Regarding claim 22, Naarmann teaches the limitations of claim 17 above but fails to teach a plurality of said one or more accumulator cells is contained within the housing.
	Jansen, which is analogous in the art of accumulator battery modules (Jansen [0029]), teaches that It is known to design the basic structure of a battery such that in each case a plurality of battery cells are combined to form one battery module in the battery, and a plurality of battery modules are in turn arranged in a subunit; then, the battery is then formed from a plurality of said subunits (Jansen [0002]). Jansen [0040-0043] and Figs. 1-2 teach a cuboidal battery module containing a plurality of cells within the module, further teaching that multiple modules can also be arranged and connected to form an overall battery.
	From this teaching by Jensen, a person having ordinary skill in the art would have found it obvious to modify the cuboidal accumulator modules of Naarmann to contain a plurality of cells (instead of just one cell) to meet desired output characteristics. It is known in the art that battery output characteristics are cumulative, such as the teaching in Naarmann [0060] of additive voltage of series-connected groupings. Since Jansen teaches that is also known to vary the number of cells within a module as well as the number of connected modules, a person having ordinary skill in the art would expect that duplicating the number of accumulator cells within each module of Naarmann would be effective to achieve desired output characteristics within the system of modules. Additionally, the duplication of parts is obvious when predictable results are achieves (MPEP 2144.04 VI B).
	Thus, claim 22 is rendered obvious. 
 
Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cho et al. (US 2019/0189976 A1) teaches and electrode assembly with stacked subunits having square cross sections, each having a plurality of unit bodies within, with symmetrically aligned connecting electrodes electrically connecting the subunits by projecting from one and contacting another (Cho Fig. 14, [0147-0152]). However, the priority date of Cho does not precede that of the instant application, and Cho does not teach the projected connection electrode fitting into any recess of the adjacent subunit.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728                      

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728